DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-11 and 16-24 are pending, claims 7-11 are withdrawn, and claims 21-24 are new.
Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2020.
Applicant's election with traverse of invention I in the reply filed on 11/02/2020 is acknowledged.  The traversal is on the ground(s) that as claim 7 now requires displaying an image and not just generating it should be considered, further arguing no search and examination burden on the examiner.  This is not found persuasive because claim 7 does not require the camera of claim 1, and such images could be generated from sensors other then cameras (such as infrared) furthermore both claim 16 does require determine an overlap of the nozzles to be determined as found in claim 7.
The requirement is still deemed proper and is therefore made FINAL. The examiner does note that as the restriction was made with traverse and being a method of use, any combination of allowable subject matter in the apparatus claims will be considered with that of the method claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one operating parameter" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are rejected under 112(b) as being dependent from claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upton (U.S. 5,315,564) in view of Sarkar (U.S. 2018/0052088) and Sauter (U.S. 5,636,792).
With respect to claim 1, Upton discloses a system for applying agricultural fluid to a target (figure 1, abstract, the target being anything that the nozzle is spraying, air/trees/crops), the system comprising:

a plurality of nozzle (figures 1 and 6, #28a-h) assemblies connected in fluid communication with the fluid supply line (figure 6), the nozzle assemblies being positioned and oriented to spray portions of the target (noted through the specification being trees);
a plurality of electrically actuated valve assemblies (figure 6, 48a-48h), each valve assembly of the plurality of electrically actuated valve assemblies connected in fluid communication between the fluid supply line and a corresponding one of the plurality of nozzle assemblies to control fluid flow through the respective nozzle assembly (figure 6, 48a-h corresponding to 28a-h);
a controller (figure 5) communicatively connected to the valve assemblies and configured to control at least one operating parameter of each valve assembly (column 3 rows 20-24, discloses the control box includes the operation of the nozzles 28, as well as the valve box control units. However, Upton fails to disclose the system utilizing;
a portable electronic device connected in communication with the controller, the portable electronic device including a user interface and a camera, wherein the portable electronic device is configured to:
display, via the user interface, an image including at least a portion of the system and the target; and
receive, via the user interface, a user input that identifies at least one of a location and an orientation of each of the plurality of nozzle assemblies on the image;
wherein at least one of the controller and the portable electronic device is configured to determine the at least one operating parameter based on an overlap amount between a spray path projection of each nozzle assembly and the target in the image.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the portable electronic device of Sarkar (camera and computer) with the system of Upton, allowing for the spray pattern and how it drifts to a target to be analyzed in real time. The device of Sarkar including a user interface and camera, that displays at least a portion of the system (nozzle) and target (where the droplets are being applied) and by being an image discloses the location and orientation of the nozzle as a user selects the image. 
Sauter, summary of invention, discloses the prevention of excessive underlapping or overlapping of agricultural chemicals, utilizing a photodetector for determining the position of the chemical band to change the implement such that overlapping and underlapping is minimized. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the need to minimize overlapping and underlapping by changing the implements course as disclosed by Sauter into the system of Upton as modified to prevent unwanted overlapping and underlapping, this being done by the controller of Upton as it senses the over/underlapping and then corrects the system. 

With respect to claim 4, Upton as modified discloses the portable electronic device is configured to receive at least one user input relating to a physical characteristic of the nozzle assemblies (Sarkar, paragraph 0060 discloses the physical characteristic of the nozzle assemblies as the material being sprayed, as well as seen in table 2, the spray nozzle being used).
With respect to claim 5, Upton as modified discloses the user input includes at least one of the following inputs: specific gravity, valve size, nozzle size, and a physical dimension of the system (Sarkar discloses, as seen in table 2, the type of nozzle being used, as well as disclosing in claim 14 identifying dimensions associated with the characteristic of the spray, also the noted sizing of the spray pattern itself is a physical dimension of the system) 
With respect to claim 6, Upton as modified discloses a fan (figure 1, #23) including at least one outlet (figure 1, #27), the plurality of nozzle assemblies being positioned proximate the at least one outlet (figure 1, #28 being proximate #27), the fan being configured to generate an airflow that is exhausted from the outlet to direct the fluid emitted from the nozzle assemblies towards the target (figure 1, the fan #23 generating air that exits the outlets #27 which are adjacent the spray nozzles).

Claims 16-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upton (U.S. 5,315,564) in view of Sarkar (U.S. 2018/0052088).

With respect to claim 16, Upton as modified by Sarkar as modified in the rejection of claim 1 discloses: a system for applying agricultural fluid to a target, the system comprising:

a plurality of nozzle assemblies connected in fluid communication with the fluid supply line, the nozzle assemblies being positioned and oriented to spray portions of the target;
a plurality of electrically actuated valve assemblies, each valve assembly of the plurality of electrically actuated valve assemblies connected in fluid communication between the fluid supply line and a corresponding one of the plurality of nozzle assemblies to control fluid flow through the respective nozzle assembly;
a controller communicatively connected to the valve assemblies and configured to control at least one operating parameter of each valve assembly; and
a portable electronic device connected in communication with the controller and including a user interface, wherein the portable electronic device is configured to:
receive, via the user interface, a user input that relates to a position of each of the plurality of nozzle assemblies (As the picture of Sarkar is being taken of the nozzles of Upton, the position is thus inputted when the picture is taken); and
determine a spray path projection for each nozzle assembly based on the position of each of the plurality of nozzle assemblies (As the picture of the spray is taken from the nozzle, the spray path would thus be determined on the position of the nozzles, are they on the right or left side of the vehicle of Upton, bottom or top);
wherein at least one of the controller and the portable electronic device is configured to determine the at least one operating parameter based on the user input and the spray path projection for each nozzle assembly.
With respect to claim 17, Upton as modified discloses the portable electronic device is further configured to display, via the user interface, a schematic representation of at least a portion of the 
With respect to claim 18, Upton as modified discloses the portable electronic device is configured to send a signal relating to the at least one operating parameter to the controller (as Sarkar discloses sending it to the controller/computer).
With respect to claim 19, Upton as modified discloses the portable electronic device is configured to receive a second user input relating to a physical characteristic of the system, the second user input including at least one of the following inputs: a size of nozzle assemblies, a specific gravity of the fluid, a frequency of control signals provided to the valve assemblies, and a physical dimension of the system (Sarkar, paragraph 0060 discloses the physical characteristic of the nozzle assemblies as the material being sprayed, as well as seen in table 2, the spray nozzle being used).
With respect to claim 22, Upton as modified discloses a fan (figure 1, #23) including at least one outlet (figure 1, #27), the plurality of nozzle assemblies being positioned proximate the at least one outlet (figure 1, #28 being proximate #27), the fan being configured to generate an airflow that is exhausted from the outlet to direct the fluid emitted from the nozzle assemblies towards the target (figure 1, the fan #23 generating air that exits the outlets #27 which are adjacent the spray nozzles).
With respect to claim 23, Upton as modified discloses the controller is configured to individually actuate each valve assembly according to the determined operating parameter to obtain a desired flow characteristic of fluid emitted from each nozzle assembly (column 2 rows 64-66, discloses the valve control box which controls the valves 48a-48h, wherein its noted each valve goes with a corresponding nozzle, and controlling the valve to obtain a desired flow controls the individual nozzles, column 5 rows 1-19 disclose the nozzles being actuated based on plant present v. plant absent signals).

Allowable Subject Matter
Claims 3, 20, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 3, the prior art fails to disclose the image includes the plurality of nozzle assemblies and the target and that the user interface is configured to receive a user input identifies a center of the plurality of nozzle assemblies. With respect to claims 20 and 21, the features of those claims were further not found either specifically or broadly interpreted in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752